DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is spelled incorrectly.  
The following title is suggested: “METHOD AND SYSTEM FOR OBTAINING PHYSICAL CONDITION THAT LEAD TO A DEFIBRILLATOR COUNTERSHOCK”

Claim Objections
Claims 2-20 are objected to for having incorrect preambles.  It appears the phrase “The method according” has been accidentally deleted from the beginning of each claim.  It is suggested that Applicant amend the claims to include the previously used phrasing.
Claim 6 is objected under 37 CFR 1.75  as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “richer” in claim 14 is a relative term which renders the claim indefinite. The term “richer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is required by the term “richer” and thus the claim is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-13, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowan et al. (US 2015/0039040).
Regarding claim 1, Cowan teaches a method for heart monitoring (e.g. Abstract), the method comprises:
monitoring a heart of a person to provide heart condition information (e.g. monitoring device 280 together with monitoring device 380 configured to monitor at least one local parameter of patient, para. [0044], [0047]; local parameters include cardiac information, para. [0078]; monitoring device 380 can be the same, or complementary to outside monitoring device 280 of FIG. 2, and can be provided in addition to it, or instead of it, para. [0047]);
storing the heart condition information (e.g. memory 338 stores patient data from monitoring device 280, para. [0056]); 
sensing a provision of a countershock to the person, by a defibrillator, or receiving an indication from the defibrillator about the provision of the countershock (e.g. data can be communicated about therapy attempted, para. [0061]); and
outputting to an output device that differs from the defibrillator (e.g. output data to mobile communication device 110, para. [0064]), certain heart condition information related to a certain time period that precedes the provision of the countershock, wherein the certain heart condition information is related to a triggering of the provision of the countershock (e.g. data can include patient data, system data and environmental data, for example as learned by monitoring device 380 and monitoring device 280, para. [0056]; system data can include records of episodes and intervention, para. [0081]; para[0061],[0053]-[0054]: triggering the countershock).
Regarding claim 2, Cowan teaches the method according to claim 1 wherein the monitoring of the heart of the person is executed by a defibrillator (e.g. monitoring device 380 of defibrillator 300, Fig. 3, para. [0047]); and wherein the storing of the heart condition information comprises storing the heart condition information in a recording device (e.g. stored within memory 338, para. [0056]).
Regarding claim 3, Cowan teaches the method according to claim 2 wherein the recording device is integrated with the defibrillator (e.g. memory 338 is integrated with defibrillator 300, Fig. 3).
Regarding claims 4 and 6, Cowan teaches the method according to claim 2 wherein the recording device is mechanically connected to the defibrillator (e.g. Fig. 3, para. [0056]).
Regarding claim 7, Cowan teaches the method according to claim 1 comprising receiving from the defibrillator an indication that the certain heart condition information is related to the triggering of the provision of the countershock (e.g. render the advice to shock, para. [0053]-[0054]).
Regarding claim 8, Cowan teaches the method according to claim 1 wherein the defibrillator is an automated external defibrillator (e.g. para. [0045]).
Regarding claim 9, Cowan teaches the method according to claim 1 wherein the certain time period precedes a timing of the provision of the countershock by a predetermined time difference (e.g. external defibrillator embodiments proceed with shocking, para. [0054]; thus, time difference is time between advice to shock and the provision of the shock).
Regarding claim 10, Cowan teaches the method according to claim 1 wherein the monitoring of the heart of the person comprises monitoring the heart of the person by a heart monitor that does not belong to the defibrillator (e.g. outside monitoring device 280, Fig. 2, para.
[0044],[0078]), and wherein the heart condition information is a heart monitor gained heart condition information (e.g. monitoring device 280 is configured to monitor at least one local parameter, para. [0044]; local parameters include cardiac information, para. [0078]).
Regarding claim 11, Cowan teaches the method according to claim 10 comprising monitoring the heart rate of the person by the heart monitor, without receiving any information from the defibrillator (e.g. local parameter including heart rate, para. [0078]; external monitor, para. [0044]).
Regarding claim 12, Cowan teaches the method according to claim 10 wherein the heart monitor is detachably connected to the person (e.g. monitoring device is connected to support structure, para. [0044]; support structure is worn by the patient, para. [0039]).
Regarding claim 13, Cowan teaches the method according to claim 10 comprising determining, by the defibrillator and based on defibrillator gained heart condition information, when to provide the countershock (e.g. render advice to shock when the person's condition has reached or exceeded an advised defibrillation threshold, para. [0053]; advice module 334 based on output from detection module 332 configured to determine whether a monitored parameter of monitoring device 380 has reached a specific threshold, para. [0052]).
Regarding claim 17, Cowan teaches the method according to claim 10 comprising assigning time stamps to the heart condition information (e.g. system parameters recorded include system date and time, records of data entered, records of episodes and intervention, and so on, para. [0081]).
Regarding claim 18, Cowan teaches the method according to claim 1 comprising outputting to the output device additional heart condition information related to one or more time periods that differ from the certain time period (e.g. all data generated by monitoring devices 280, 380, and/or stored in memory 338, para. [0075]; continuous monitoring, para. [0071]).
Regarding claim 19, Cowan teaches the method according to claim 18 wherein the one or more time periods comprises a time period that follows the provision of the countershock (e.g. continuous monitoring, para. [0071]; thus data is received after shock is delivered).
Regarding claim 20, Cowan teaches the method according to claim 1 comprising outputting an indication that the certain heart condition information is being stored (e.g. memory can store prompts for a user, para. [0056]; advise for shocking, para. [0054]; thus an indication is
output in the form of advise to shock when abnormal conditions are logged).
Regarding claim 21, Cowan teaches a non-transitory computer readable medium that stores instructions that once executed by a computerized system (e.g. memory 338, an include programs for processor 330, and so on which can be operational for the inherent needs of
processor 330, para. [(0056]) causes the computerized system to perform the steps of:
monitoring a heart of a person to provide heart condition information (e.g. detection module 332, is a sample embodiment of a logic device configured to determine whether the above-described monitored parameter has reached a specific threshold, para. [0052]);
storing the heart condition information (e.g. memory 338 stores patient data from monitoring device 280, para. [0056]);
sensing a provision of a countershock to the person, by a defibrillator, or receiving an indication from the defibrillator about the provision of the countershock (e.g. data can be communicated about therapy attempted, para. [0061]); and 
outputting to an output device that differs from the defibrillator, certain heart condition information related to a certain time period that precedes the provision of the countershock (e.g. output data to mobile communication device 110, para. [0064]),
wherein the certain heart condition information is related to a triggering of the provision of the countershock (e.g. data can include patient data, system data and environmental data, for example as learned by monitoring device 380 and monitoring device 280, para. [0056]; system data can include records of episodes and intervention, para. [0081]; para. [0061], [0053]-[0054]: triggering the countershock).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan.
Regarding claim 5, Cowan teaches the method according to claim 2 but fails to specifically disclose wherein the recording device is detachably coupled to the defibrillator.  Cowan does teach that wearable defibrillator system 101 and mobile communication device 110 are capable of establishing a local link that is wired, and therefore can exchange data between them via the wired local link (e.g. para. [0036]). It would have been obvious to one of ordinary skill in the art that the method of Cowan could have been modified as claimed to allow for local
storage and use of the data with detachable wires, so as to reducing power consuming components (wireless components) while maintaining modularity and flexibility in placement.
	Regarding claim 14, as best the claim can be understood, Cowan teaches the method according to claim 13 but fails to disclose a heart monitor that provides heart condition information that is richer than the defibrillator gained heart condition information. Cowan does  teach monitoring device 280 that monitors at least one of a parameter of patient 182, or a parameter of the wearable defibrillation system, or a parameter of the environment (e.g. para. [0044]) and monitoring device 380 can monitor patient parameters, system parameters and/or environmental parameters (e.g. para. [0047]). Thus, it is possible for monitoring device 280 to monitor “more” than monitoring device 380. It would have been obvious to one of ordinary skill in the art that the system of Cowan could have been modified as claimed to provide a plurality of heart condition information as desired based on available resources and needs.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan in view of Kantor (US 2016/0296167).
Regarding claim 15, Cowan teaches the method according to claim 10, comprising determining, by the heart monitor, and based on the heart monitor gained heart condition information, when to provide the countershock (e.g. render advice to shock when the person's condition has reached or exceeded an advised defibrillation threshold, para. [0053]; advice module 334 based on output from detection module 332 configured to determine whether a monitored parameter of monitoring device 380 has reached a specific threshold, para. [0052]; data from monitoring device 280, para. [0056]).
Cowan fails to specifically teach determining by the heart monitor when to provide the countershock. Kantor teaches at least one secondary ECG sensor configured to sense ECG but not to deliver electric shock and to be connected to the body of the patient at a location other than the chest; and a controller, configured to activate or instruct a caregiver to activate, the AED and to place the chest pads on the chest of the patient upon detection of shockable cardiac arrhythmias by at least one of the at least one secondary ECG sensors (e.g. Abstract). It would have been obvious to one of ordinary skill in the art that the method of Cowan could have been modified as claimed in view of Kantor to provide an AED control external to the AED.
Regarding claim 16, Cowan in view of Kantor teach the method according to claim 15. In combination, Kantor teaches the method further comprising instructing the defibrillator, by the heart monitor, when to provide the countershock (e.g. activate or instruct a caregiver to activate, the AED and to place the chest pads on the chest of the patient upon detection of shockable cardiac arrhythmias by at least one of the at least one secondary ECG sensors, Abstract). It would have been obvious to one of ordinary skill in the art that the method of Cowan could have been modified as claimed in view of Kantor to provide an AED control external to the AED.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda K Hulbert/            Primary Examiner, Art Unit 3792